ORDER
PER CURIAM.
Petitioner-Husband, Shawn Ross, appeals from the trial court’s judgment granting in part the motion of respondent-wife, Brooke Nicole Ross, to set aside the default judgment entered on husband’s petition for dissolution of marriage.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment of the trial court setting aside the default judgment in part is affirmed pursuant to Rule 84.16(b).